Citation Nr: 0606929	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, evaluated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The case was before the Board in August 2003 and again in 
March 2005, at which times it was remanded for further 
development and adjudicative action.  


FINDING OF FACT

Duodenal ulcer disease is not productive of moderately severe 
impairment, involving impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.


CONCLUSION OF LAW

A rating in excess of 20 for duodenal ulcer disease is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  VA has met the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters 
from the RO, provided following the Board's first remand in 
August 2003 and its second remand in March 2005, coupled with 
the Board's remands themselves, satisfied the duty to notify 
provisions.  The veteran has been afforded examinations for 
disability evaluation purposes and there is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in July 2000, the 
veteran was thereafter provided examinations and the claim 
was readjudicated after appropriate notice was provided the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Legal Criteria.  In general, disability evaluations are 
assigned by applying a schedule of ratings that represent, as 
far as can be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

Duodenal ulcer disease is rated as follows under 38 C.F.R 
§ 4.114, Diagnostic Code 7305:

A 60 percent rating is warranted for duodenal ulcer, severe; 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  

A 40 percent rating is warranted for duodenal ulcer, 
moderately severe, less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

A 20 percent rating is warranted for duodenal ulcer, 
moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  

A 10 percent rating is warranted for duodenal ulcer, mild; 
with recurring symptoms once or twice yearly.  


Analysis.  Service connection was granted for duodenal ulcer 
disease and a 30 percent evaluation was assigned, effective 
March 1945.  A 10 percent evaluation was assigned, effective 
February 1948.  A 20 percent evaluation was assigned, 
effective March 1999, and that rating has been in effect 
since that time. 

Service medical records disclose that the veteran was treated 
for chronic ulcer disease involving the duodenum.  A service 
department medical board, that convened in March 1945, 
granted a certificate of disability for discharge.  It was 
determined that the veteran was incapacitated by periodic 
gastrointestinal distress and that he was unable to subsist 
on army rations.

VA clinical records, dated from March 1998 to July 2004, 
disclose the veteran's evaluation and treatment primarily for 
conditions other than the duodenal ulcer disease.  
Additionally, a treatment entry of October 1998 indicates 
that peptic ulcer disease was stable.  Clinical records note 
complaints of heartburn, and it was reported that the veteran 
had gastroesophageal reflux disease (GERD).  Also noted were 
the veteran's complaints of upset stomach related to the use 
of medication for diabetes mellitus.  The Board notes that 
GERD and diabetes mellitus are not conditions for which 
service connection has been granted, and they may not 
considered in determining the extent of impairment referable 
exclusively to service-connected peptic ulcer disease.  

A VA gastrointestinal examination was performed in August 
1999.  The veteran complained of burning stomach pain.  He 
denied weight change.  He reported nausea and vomiting about 
once per week, especially after greasy food.  He denied 
constipation, but complained of diarrhea four to five times 
per week.  It was found that the veteran's weight was 186 
pounds.  There were no signs of debility or dehydration.  The 
abdomen was nontender.  An upper gastrointestinal x-ray 
series showed a deformity of the duodenal bulb which was felt 
to represent previous peptic ulcer disease.  

At his June 2002 personal hearing, the veteran testified that 
he has loose bowel movements daily; that he vomits about 
twice per week; and that he has flare-ups of peptic ulcer 
disease more than 3 to 4 times per year.  His spouse related 
that she and the veteran must often make rest room stops when 
traveling because of his frequent bowel movements.  

The veteran was afforded a VA gastrointestinal examination in 
July 2004.  He reported weight fluctuation and stomach 
cramps.  He complained of nausea and vomiting as often as 
twice per week.  He denied vomiting blood or passing black 
and tarry stools.  He reported having four to five bowel 
movements per day.  On clinical inspection, the veteran was 
found to weigh 185 pounds.  Nutritional status was classified 
as overweight.  No abdominal tenderness was detected.  The 
examiner remarked that the veteran's weight had been 
maintained in all records reviewed.  

It was reported that a complete blood count shoed signs of 
anemia with a hemoglobin level of 12.1 g/dL and a hematocrit 
level of 35.2%.  The complete blood count showed a normal 
mean corpuscular volume, not indicative of iron deficiency 
anemia (anemia from blood loss), but most consist with mild 
anemia of chronic disease.  The examiner observed that anemia 
was not consistent with gastrointestinal blood loss.  It was 
noted that there had been no appreciable weight loss.  The 
assessment was that the veteran had no incapacitating 
episodes from peptic ulcer disease, but had daily symptoms of 
abdominal pain and frequent stools, with vomiting two times 
per week.  The examiner added that there was no change in the 
diagnosis of duodenal ulcer disease, pointing out that the 
condition did not cause significant anemia or malnutrition.  

On VA gastrointestinal examination in September 2005, it was 
reported that the veteran was doing well and that his last 
episode of gastrointestinal problems had been one year 
before; since that time, he had been asymptomatic.  He denied 
nausea, vomiting, melena or hematemesis.  He remarked that 
symptoms of GERD were completely asymptomatic.  He related 
that his current medications were proper and that he was no 
longer taking medications that upset his stomach.  

The medical evidence shows that the veteran's weight has been 
maintained.  There is no indication of significant impairment 
of health manifested by either malnourishment or dehydration.  
Although anemia has been shown, it was found to be mild in 
degree, and in any event, anemia was not found referable to 
gastrointestinal blood loss.  A review of the record 
demonstrates that the veteran, over the years, has 
experienced some ongoing gastrointestinal symptoms, 
exclusively referable to duodenal ulcer disease.  At the same 
time, however, clinicians have not found a pattern of 
recurrent incapacitating symptoms.

In order to be entitled to assignment of a rating higher than 
20 percent for duodenal ulcer disease, there must be 
objective evidence of moderately severe impairment, involving 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  This has not 
been demonstrated.  

For the reasons discussed above, the claim for an increased 
rating for duodenal ulcer disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating in excess of 20 percent for duodenal ulcer disease 
is denied.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


